Citation Nr: 9932571	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-04 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to May 1, 1995 for the 
grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESS AT HEARING ON APPEAL


Veteran 



INTRODUCTION

The veteran had active duty from September 1953 to January 
1958 and from January 1961 to August 1976.

A March 1997 decision by the Board of Veterans' Appeals 
(Board) granted a TDIU.  In a March 1997 rating decision, the 
Fort Harrison, Montana, (RO) effectuated that grant and 
assigned an effective date of May 1, 1995, for entitlement to 
a TDIU.  This effective date was made on the basis that the 
veteran last worked in April 1995.    


REMAND

At his June 1999 hearing, the veteran and his representative 
contended that the veteran filed a claim to reopen in 
December 1990, and that the initial date for a TDIU should be 
that.  Hearing testimony, (T.), 2.  The veteran testified 
that he last worked in 1982.  T. 21.  He otherwise explained 
why he did not consider the activity that he performed on his 
wife's ranch to be gainful employment.  T. 16-18.  In an 
October 1999 written statement, the veteran communicated that 
the TDIU should be retroactive to late 1989.  

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15.  If the schedular rating is less than 
total, a total disability evaluation can be assigned based on 
individual unemployability if the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability, provided that the veteran has 
one service-connected disability rated at 60 percent or 
higher; or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person. Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).  
"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Marginal employment exists if, by reason of age and 
disability, the veteran works less than one-half the usual 
hours or receives less than one-half the prevailing community 
wage for the particular occupation.  To qualify as marginal 
employment, either criterion will suffice.  The factors to be 
considered in determining whether employment is marginal are 
as follows: 1) prior work history and earnings compared with 
the present, including a marked reduction in earnings; 2) the 
established wage for a particular type of job in the 
community; 3) the opportunity for employment in the 
community; 4) the type of disability in relation to the work 
for which the veteran is qualified by experience, education, 
and training.  See Beaty v. Brown, 6 Vet. App. 532, 538 
(1994); Veterans' Benefits Administration Manual M21-1, Part 
VI (Manual M21-1),  7.15 (Jan. 31, 1997).

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly stressed that it is the Board's task 
to make factual findings based upon evidence of record and 
not to supply missing facts.  Where a veteran submits a well-
grounded claim for a total rating for compensation purposes 
based upon individual unemployability, the Board may not 
reject the claim without producing evidence, as distinguished 
from mere conjecture, that the veteran can perform work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1994); Vettese v. Brown, 7 
Vet. App. 31 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994).  
In circumstances where the record of potential employability 
is unclear, the Board has the duty to supplement the record.  
Friscia, 7 Vet. App. at 297; Obert v. Brown, 5 Vet. App. 33 
(1993).  

An April 1995 letter from the Social Security Administration 
(SSA) indicates that the veteran's claim for disability 
benefits was denied.  That is consistent with the veteran's 
testimony.  T. 19.  However, those records and the reasons 
for the denial may be pertinent to the veteran's claim for an 
earlier effective date for TDIU.  Further, earnings 
information from the SSA could also be helpful in this case.   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  SSA should also 
be asked to forward a copy of the 
veteran's record of earnings.  

2.  The veteran, through his attorney, 
should be asked to submit copies of his 
tax returns for the period from 1989 to 
1995.  The appellant should be afforded 
an opportunity to provide clarifying 
information regarding his employment 
history, including his duties, the number 
of hours worked, and any concessions made 
due to disability during the relevant 
time period.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an earlier effective date for a total 
rating based on individual 
unemployability.  The RO should consider 
applicable regulations, Court cases and 
Manual provisions regarding marginal 
employment and make findings regarding 
whether the veteran had marginal 
employment or substantially gainful 
employment from the time of a claim for a 
TDIU and prior to April 1995.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


